DETAILED ACTION
Status of the Application
Receipt is acknowledged of Applicants’ Amendments and Remarks, filed 12 October 2022, in the matter of Application N° 16/082,705.  Said documents have been entered on the record.  The Examiner further acknowledges the following:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 9-16, 19-21, 23, and 26-28 are pending, where claims 9-16 remain withdrawn from consideration.
No claims have been canceled.  Claims 26-28 have been added and are supported by the originally filed disclosure.
No amendments to claims 19-21, and 23 have been made.
No new matter has been added.
Thus, claims 19-21, 23, and 26-28 now represent all claims currently under consideration.

Information Disclosure Statement
No new Information Disclosure Statements (IDS) have been filed for consideration.






New Rejections
Applicants’ amendments have necessitated the following ground(s) of rejection:

Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 26, the phrase “micelle-type” renders the claim indefinite because the claim include elements not actually disclosed (those encompassed by “-type”), thereby rendering the scope of the claim unascertainable.  See MPEP §2173.05(d).

Maintained Rejections
The following rejections are maintained from the previous Office Correspondence dated 12 July 2022 since the art that was previously cited continues to read on the previously and newly recited limitations.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19-21, 23, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (WO 2008/130587 A2; also published as USPN 9,114,238 B2) in view of O’Hagan et al. (US Pre-Grant Publication Nº 2013/0287832 A1). [emphasis added to reflect added claims]
The recited composition of claim 19 is directed to a microneedle structure which upon dissolution, releases nanoparticles that are self-assembled and which consist of a uniform mixture of a biocompatible amphiphilic block copolymer (e.g., poloxamer) and a composition of drugs.  As amended, the composition of drugs is a mixture of a hydrophilic drug and a hydrophobic drug, wherein the latter is defined as being resiquimod.
As before, the Examiner notes that the recited microneedle structure is styled as a “self-assembled nanoparticle-releasing dissolving microneedle structure.”  Most notably, the recited structure and composition of the microneedles themselves is one that is a “uniform mixture” of the two recited components and not a nanoparticulate structure. [emphasis added]  It is only after the microneedle structure is inserted into the body that the needles dissolve and the mixture of the two components self-assemble to form the resulting nanoparticles.
MPEP §2112(I) states, “[t]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.”  MPEP §2112.01(I) also states, “[w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  Lastly, MPEP §2112.01(II) states, “[p]roducts of identical chemical composition cannot have mutually exclusive properties” and that, “[a] chemical composition and its properties are inseparable.”
In the instant case, the Examiner advances the position that where the recited microneedle composition and structure is disclosed in the prior art, it will be considered to also teach the recited limitation pertaining to the self-assembly of the nanoparticles that are claimed as resulting from its use.  Again, the recited nanoparticles are understood as being formed after the components used to form the microneedles which are then administered to the given user’s skin and then allowed to dissolve within the body. [emphasis added]
Singh discloses solvent-cast microneedle arrays (see e.g., Abstract; Figure 5A).  Figure 5A discloses the following structure:

    PNG
    media_image1.png
    133
    604
    media_image1.png
    Greyscale

Paragraph [0063] defines the microprojection (microneedle) array (50) as being composed of two layers (52) and (54), wherein the first layer is composed of a plurality of microprojections or microneedles (56), and a separate base layer (58).  Thus, the plurality of microneedles is a completely separate component of the disclosed array.
The Abstract of the reference teaches that the two components are prepared by casting of solutions of the materials used to form the individual layers.  Therein, a first mold solution comprising a biocompatible material and a solvent (solvent is removed in the casting process), is cast atop a second cast solution, wherein the first solution preferably contains an active ingredient.
Claim 58 discloses a method for preparing an array of microprotrusions (aka microneedles) that comprises: a) providing a mold corresponding to the negative of the microprotrusions, b) casting solution comprising a biocompatible material, optionally an active ingredient, and a solvent into the mold, c) removing the solvent, d) demolding the resulting array from the mold, and e) ensuring that no bubbles are formed.
Based on this disclosure alone, the Examiner submits that the higher-level compositional and structural merits of claim 19 are met.  Therein, a person of ordinary skill in the art would understand that the cast microneedles of Singh are only composed of the biocompatible material and drug component, and that the disclosed solvent is not a part of the completed product.  As such, the skilled artisan would also have a reasonable expectation that the active ingredient component within the needles, would assume the shape of nanoparticles upon insertion into the skin.
The Examiner again notes that the reference is considered to teach Applicants’ “uniform mixture” limitation recited in claim 19, particularly as the polymer and drug components are formed into a solution prior to being cast in the mold.  Such is considered to expressly disclose that the two are uniformly mixed.  See also claim 58 and ¶[0090].
Regarding the biocompatible material that is used to formulate the solution of material and active, the reference teaches and suggests that suitable biocompatible, biodegradable, or bioerodible polymers will be inclusive of copolymers of ethylene glycol-propylene glycol-ethylene glycol (aka poloxamers or Pluronics®).  See claim 49 and ¶[0033].  Such is considered to meet the limitations of claims 20 and 21.
Regarding the active ingredient combination recited by claim 19, the reference teaches in claim 61, for instance, that the active ingredient of claim 58 is present and comprises a polypeptide, a protein or a nucleic acid.  Example 4, for instance, expressly discloses preparing a microneedle array loaded with 15% human parathyroid hormone (1-34 fragment) (aka hPTH1-34). 
The Examiner more critically notes that the disclosure defining “an active ingredient” as disclosed by the reference “includes a plurality of active ingredients.”  See ¶[0016].
Concerning the plurality of actives that may be administered from the microneedles, ¶[0082]-¶[0085] disclose the different classes, genera and species of active ingredients that are suitable to be formulated into and delivered from the practiced microneedles.  The Examiner notes that the foregoing disclosure does not refer to any of these embodiments in terms of their respective degrees of hydrophobicity.  However, the Examiner respectfully submits that it would be well within the purview of the ordinarily skilled artisan to determine which actives are hydrophobic and which are hydrophilic.
The foregoing is thus considered to meet the “composition of drugs” limitation recited in claim 19 with one singular exception.  The Examiner notes that while Singh does teach and suggest that the practiced microneedle arrays may include actives that are of the antiviral and/or anticancer genera.  The reference is thus considered to be inclusive of all active ingredients that are classified as topically-administered, antiviral or anticancer agents.
  However, the Examiner concedes that Singh does not expressly disclose resiquimod as a hydrophobic species of either.
O’Hagan is considered to bridge this gap in the art as it is a skin patch comprising a plurality of solid biodegradable microneedles that comprise a mixture of: (i) a biosoluble and biodegradable matrix material, and (ii) an influenza vaccine (see e.g., Abstract; claim 1).  Paragraphs [0077]-[0083] also disclose the practiced composition as well as some other components which may be present in the final microneedle composition (i.e., detergents, buffers, etc.).
Despite this perceived teaching away from the claimed invention, the Examiner notes that the practiced microneedle offers additional definition to the antiviral nature of the vaccines that may be administered from such a delivery device.  Of particular note is that ¶[0083] discloses resiquimod (aka R-848) as an antiviral active agent that may be topically administered from such a device.
Based on the combined guidance provided by the teachings of Singh and O’Hagan, the Examiner respectfully submits that a person of ordinary skill in the art, ahead of the effective filing date of the claimed invention, would have reasonably expected to have successfully prepared the instantly claimed invention.
As noted above, Singh continues to be viewed by the Examiner as teaching each of the recited limitations with the sole exception being its failure to expressly disclose resiquimod as a species of antiviral active agent that may be administered from the practiced composition.  
Singh also continues to be viewed as a reference that: (i) teaches microneedles formed of only polymer and active, (ii) that the polymer may be a poloxamer triblock copolymer as claimed, and (iii) that the active may be embodied by more than one active whereby said actives possess differing degrees of hydrophobicity.
The teachings of O’Hagan are instrumental in remediating the perceived deficiency insomuch as it is also directed to producing topically-applied, solid microneedle patches whose needles are formed of biodegradable polymer and a vaccine active.  The reference’s added definition that the vaccine additive may be embodied by resiquimod is considered to demonstrate a clear understanding by the state of the art that: (i) resiquimod is a known influenza vaccine (i.e., antiviral active), and more critically, (ii) resiquimod is known to be administered from a microneedle delivery vehicle.
Thus, one would have more than a reasonable expectation of successfully creating the instantly claimed microneedle composition, particularly since the compositions taught in the reference, at the very least, represent obvious variations which very closely read on those compositions which are instantly claimed.  Therefore, the invention as a whole would also have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, absent a clear showing of evidence to the contrary.

Response to Arguments
Applicants’ arguments with regard to the rejection of claims 19-21, 23, and 26-28 under 35 USC 103(a) as being unpatentable over the combined teachings of Singh et al. and O’Hagan et al. have been fully considered but they are not persuasive.
Applicants initially traverse the rejection addressing the Examiner’s argument of inherency with respect to the biocompatible amphiphilic block copolymer.  The crux of the argument focuses on the fact that “triblock copolymers have a variety of properties depending on the corresponding variety of structural characteristics, such as for example, molecular weight of the PO block and weight percent of the EO blocks, which in turn, influence the physical behavior of the materials depending on the temperature, concentration, and solvent.” [emphases added]
It is Applicants’ position that the ordinarily skilled artisan would readily appreciate that different PEO-PPO-PEO block copolymer products have different chemical compositions and, accordingly, different properties.  Based on this observation, Applicants assert that the record does not support the burden-shifting presumption by the Office that the cited materials of Singh are identical, substantially identical, or the same as the claimed biocompatible amphiphilic block copolymer to meet the limitations of claim 19.
Starting with Applicants’ conclusion, the Examiner disagrees and maintains the rejection for the reasons of record.
The Examiner does not disagree with Applicants’ remarks discussing the differences of properties of different poloxamers.  However, in response to Applicants’ argument that the references fail to show certain features of the claimed composition, it is noted that the features upon which Applicants rely (i.e., molecular weight of the PO block, weight percent of the EO blocks, etc.) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In the instant case, the Examiner directs Applicants’ to claim 21 which narrows the recited biocompatible amphiphilic block copolymer to simply be “a polyethylene oxide-polypropylene oxide-polyethylene oxide tri-block copolymer.”  This is as specific as the claimed copolymer is recited and while it is correct to presume that different polymer makeups that define different poloxamers will result in different properties, the Examiner respectfully points out that claim 21 is simply devoid of any these identifying characteristics.  In short, Applicants’ remarks are not commensurate in scope with the claimed subject matter.
Thus, Applicants’ position on this ground, is not persuasive.

Applicants’ next remark on this issue is that “[i]t is not clear to Applicant whether the rejection views Singh as disclosing (i) that the reference polymer material may possess the claimed properties or (ii) that the material may include a polymer that inherently possesses the claimed properties.”
The Examiner, in response, respectfully submits that both apply.  Again, the generically recited copolymer (i.e., claim 21) is read upon and rendered prima facie obvious by Singh’s non-specific disclosure of poloxamers and Pluronics®.  MPEP 2112.01(I) states that “[w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”
The Examiner again respectfully points out that Applicants’ remarks seek to overcome an argument of inherency directed at a claim that recites a non-specific copolymer (i.e., a generic poloxamer).

Applicants’ next remark invokes the teachings of Wu et al. (not attached for consideration with the current response) to again argue that not all PEG-PPG-PEG triblock copolymers satisfy the limitation that “when inserted into the body, the … structure dissolves, and the biocompatible amphiphilic block copolymer released therefrom is self-assembled to form … nanoparticles.”  Briefly, Wu is relied upon to exemplify Pluronic® F68 as possessing particular physiochemical properties that do not align with the generically recited limitations presented in the claimed invention.
The Examiner notes that the copolymer is only defined by its property in claim 19, while claim 20, and ultimately claim 21, define the copolymer as “a polyethylene oxide-polypropylene oxide-polyethylene oxide tri-block copolymer.”  Additionally, the Examiner is not rejecting the claims over Pluronic® F68, and the resulting device of Singh is formulated to be the same compositional and structural representation as is claimed.  Furthermore, the Examiner notes that the downstream use of the Singh invention is the exact same as is instantly intended and as such, the Examiner observes that the polymer releasing the contained active ingredient would be subject to the same physiological conditions as Singh.  As such, and absent a clear showing of evidence to the contrary, the scope of the teachings of Singh match the scope of the instantly claimed invention.
Lastly, in response to Applicants’ assertion that the Office has not shown that the materials [disclosed] in claim 49 of Singh or described in ¶[0033] of Singh necessarily possess the limitations as presently claimed, the Examiner respectfully submits that the scope of the claimed composition defining the property is not commensurate with the argument being advanced by Applicants.
The rejection is maintained with respect to this particular ground.

Applicants’ next remarks assert that the skilled artisan would not have at once envisaged the property as resulting from the generically recited biocompatible amphiphilic block copolymer.  It appears that Applicants also attempt to argue that the breadth of the disclosed polymer provides no motivation to select the terpolymers that are, in fact, taught and suggested by Singh.  The Examiner additionally observes that Applicants’ remarks traverse the rejection from an “anticipatory” standpoint.
At the outset, the rejection is not an anticipation rejection; it is one that is based upon the establishment of prima facie obviousness.  Applicants’ reiteration of the passages at claim 49 and ¶[0033] affirm the Examiner’s position of said showing.  The Examiner additionally respectfully maintains that as each of the disclosed polymers is used to form the active containing layer of the microneedle apparatus disclosed by Singh, that such a showing serves to define the polymers (generic and subgenera alike) as being functional equivalents of one another.  Thus, absent a clear showing of evidence to the contrary, the skilled artisan would have a reasonable expectation of successfully producing the claimed microneedle apparatus by selecting terpolymers such as poloxamers.  Again, the generically recited copolymer (instant claim 21) is read upon by the generically disclosed poloxamer.
For these reasons, Applicants’ arguments are found unpersuasive.  Said rejection is therefore maintained and extended to include the limitations of newly presented claims 26-28.  Claims 26 and 27, consistent with the position of the Examiner’s interpretation of the claimed composition, are directed to a achieved properties or behaviors of the microneedle apparatus that occurs after it is used.  The Examiner respectfully observes that the instantly claimed composition is directed to a microneedle apparatus as defined above and as met by the teachings of Singh.  Notably, as the microneedle products of Singh are themselves taught as comprising poloxamers that are used to encase the active of interest, and then exposed to physiological conditions, the resulting formation of nanoparticles (or microparticles) would be expected.

All claims have been rejected; no claims are allowed.

Conclusion
Applicants’ amendments necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Jeffrey T. Palenik whose telephone number is (571) 270-1966.  The Examiner can normally be reached on 9:30 am - 7:00 pm; M-F (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrey T. Palenik/
Primary Examiner, Art Unit 1615